In an action, inter alia, to recover damages for conversion of securities, plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, dated September 11, 1978, as, after a nonjury trial, denied recovery of those securities transferred as gifts under the Uniform Gifts to Minors Act. Judgment affirmed insofar as appealed from, with costs. The contested securities had been purchased in the name of the defendant daughter, Suzanne Epstein, nee Lippner, as custodian for either Eric, Rhonda or Melanie Epstein (plaintiff’s grandchildren) under the Uniform Gifts to Minors Act. Plaintiff testified that she had retained physical custody of these securities and had received all of the dividends. These were placed either in custodial accounts for the grandchildren or were reinvested. This testimony indicates only a retention of custodial control, not the lack of donative intent asserted by plaintiff (see Gordon v Gordon, 70 AD2d 86). Such retention, although improper, does not affect the validity of the gifts (EPTL 7-4.1, subd [c]) and under EPTL 7-4.2 (subd [a]), the donees thus obtained indefeasibly vested title to the securities (see Gordon v Gordon, supra). Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.